Title: To George Washington from Patrick Henry, 11 March 1786
From: Henry, Patrick
To: Washington, George


                    
                        Dear sir
                        Richmond March 11th 1786
                    
                    Three Gentlemen, two of them from France, the other from Geneva, have taken up a large Body of Land, on the Waters of Ohio near to some of yours—They propose to settle it by white people, chiefly from Europe—whither one or more of them is going soon, for the purpose of getting Settlers—This very interesting Business I have long wished to see going on, as there seems to be nothing which can more essentially promote the public good. Mr Savary & Mr Gallatin, two of these Gentlemen I have been acquainted with for twelve months & more, during which they have been labouring at this Scheme, but the Indian Depredations have retarded its Execution—Now, when there is a prospect of these ceasing, it will be resumed by them with Spirit I believe—Mr Charton who will probably have the Honor to deliver you this, is the other partner, I’ve known him but a short Time, but I concieve well of him, & cannot but wish him well, on Account of his Undertaking.
                    I have taken the Liberty to introduce him to you judging that it would be agreable to you to be acquainted with a Subject of this Nature—If any thing was said concerning the Climate, Soil, or Situation of these Lands, or if any of their natural Advantages were explained, it would no Doubt have Weight with Foreigners inclined to come over. Mr Gallatine, of whose Merit I have a high opinion, & who has often described these Lands to me with his Hopes of settling them, has explored them thoughroughly & is pretty sanguine of succeeding in his Veiws—I beg pardon for giving you the Trouble of this, & wish the highest Estem & Regard I am dear Sir your most obedient Servant
                    
                        P. Henry
                    
                